DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The word “chasses” is spelled wrong and should be “chassis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “gurney” lacks antecedent basis. For purposes of examination it will be assumed this meant –gurney chassis--.
Examiner notes that claim 18 is dependent on itself. For purposes of examination it will be assumed that this was meant to be dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Childs (US Patent Application Publication 20170143565).
Regarding claim 21, Childs teaches an electrically actuated wheeled stretcher system, comprising: a gurney chassis (Figure 1; as shown at 34 and Paragraph 23); a stretcher support frame (Paragraph 23 describes how 30 can be a stretcher, meaning it would be placed upon the supporting frame, such as where 42 points in Figure 1) coupled to the gurney chassis, the stretcher support frame defining an outer periphery (Figure 1; outer periphery at edges such as where 42/38 are pointing); at least one electrically actuated telescoping column (Figure 1; 78, 110, 126) extending between the gurney chassis and the stretcher support frame; at least one support rail (Figure 1; at 46 and 56) coupled to the stretcher support frame and extending beyond the outer periphery of the stretcher support frame; and a stretcher moveably engageable to the at least one support rail (Figure 1; at 46 and 56, see also Figure 1, at 46 which is moveable relative to the portion at 38 where the stretcher would be).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Roberts (US Patent Application Publication 20170143565).
Regarding claim 1, Childs teaches an electrically actuated wheeled stretcher system, comprising: a gurney chassis (Figure 1; as shown at 34 and Paragraph 23); a stretcher support frame (Paragraph 23 describes how 30 can be a stretcher, meaning it would be placed upon the supporting frame, such as where 42 points in Figure 1) coupled to the gurney chassis, the stretcher support frame defining an outer periphery (Figure 1; outer periphery at edges such as where 42/38 are pointing); an electric elevation system (Figure 1; 78) coupled to the gurney chassis and the stretcher support frame (Paragraph 23 describes how 30 can be a stretcher, meaning it would be placed upon the supporting frame, such as where 42 points in Figure 1) , the electric elevation system including: at least one electrically actuated telescoping column (Figure 1; 78, 110, 126) extending between the gurney chassis and the stretcher support frame; a handset (Figure 1; 110 to the right of the patient, where CP is written) operatively connected to the at least one electrically actuated column (Figure 2; as shown); and at least one foot switch (Figure 1; 126) connected to the gurney chassis and operatively connected to the at least one electrically actuated telescoping column; at least one support rail (Figure 1; at 46 and 56) coupled to the stretcher support frame and extending beyond the outer periphery of the stretcher support frame (Paragraph 26, “If the patient support apparatus 30 is a stretcher or a cot, there may be fewer side rails.”); and a battery (Figure 2; 104) connected to the electric elevation system; wherein the electric elevation system moves the electrically actuated wheeled stretcher system between a raised position and a lowered position, and to any position in between, based on a user's operation of the handset or the at least one foot switch (Paragraph 42). Childs does not specifically teach a stretcher translatably engageable to the at least one support rail. Roberts teaches a stretcher translatably engageable to the at least one support rail (See Figure 1a; and also Figure 3 which shows the stretcher portion at 116/110/etc. translating through rollers 102 along the support frame (20/60). When applied to Childs, the support rail (Examiner notes that the only mention of rail in the specification is the siderails so Examiner is assuming support rail is the same as side rails for purposes of examination) at, for example 44 in Figure 18, is attached to the support frame structure for the patient support (Where the patient support would be the translating stretcher portion of Roberts in the combination), thus when the stretcher of Roberts was rolled along the support frame at 204, 202, etc. of Childs (Fig. 18), it would be translating in reference to the support rail). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the stretcher of Childs to be translatable as in Roberts in order to allow for rescue scenarios where the wheeled frame may not be practical. 
Regarding claim 2, Childs, as modified, teaches at least two push handles coupled to the gurney chassis (Figure 1; at 56). 
Regarding claim 12, Childs, as modified, teaches a wheel (Figure 1; 58, 60)coupled to the gurney chassis.
Regarding claim 16, Childs, as modified, does not teach the stretcher includes a plurality of wheels which ride along respective ones of the pair of tubular bars. Roberts teaches the stretcher includes a plurality of wheels (Figure 3; 102) which ride along respective ones of the pair of tubular bars (Figure 3; 60). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the stretcher of Childs, as modified, to be translatable as in Roberts in order to allow for rescue scenarios where the wheeled frame may not be practical.
Regarding claim 17, Childs, as modified, does not teach a stretcher release latch configured to selectively lock the stretcher to the stretcher support frame. Roberts teaches a stretcher release latch configured to selectively lock the stretcher to the stretcher support frame (Paragraph 30, “The support rails 154 include apertures 158 adapted to accept release pins 112 that extend through apertures 110 in outer guides 106 when it is desired to lock bed portion 72 in place on patient gurney 16.” The portions 110 would be the latches). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the stretcher of Childs, as modified, to be translatable as in Roberts in order to allow for rescue scenarios where the wheeled frame may not be practical.
Regarding claim 18, Childs, as modified, does not teach a pin sized to be selectively received within a tongue of the stretcher to and at least one flange attached to the gurney. Roberts teaches a pin sized to be selectively received within a tongue of the stretcher to and at least one flange attached to the gurney (Paragraph 30, “The support rails 154 include apertures 158 adapted to accept release pins 112 that extend through apertures 110 in outer guides 106 when it is desired to lock bed portion 72 in place on patient gurney 16.” Therefore pins are 112, tongues are 110 on the left side, and flanges are 110 on the right side (attached to gurney through pin)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the stretcher of Childs, as modified, to be translatable as in Roberts in order to allow for rescue scenarios where the wheeled frame may not be practical.
Regarding claim 19, Childs, as modified, does not teach a drive configured to facilitate movement of the stretcher relative to the stretcher support frame. Roberts teaches a drive configured to facilitate movement of the stretcher relative to the stretcher support frame (Figure 2; arrow shown on path of stretcher 12 indicate a drive, which may be the caregiver). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the stretcher of Childs, as modified, to be translatable as in Roberts in order to allow for rescue scenarios where the wheeled frame may not be practical.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Roberts (US Patent Application Publication 20170143565) in view of Stryker (US Patent 5069465).
Regarding claim 3, Childs, as modified, does not teach the at least two push handles are moveable relative to the gurney chassis from an operative position to a stored position. Stryker teaches the at least two push handles are moveable relative to the gurney chassis from an operative position to a stored position (Figure 2; push handles 51 and 52, move between operative position in solid lines to stored position in dotted lines). It would have been obvious to one of ordinary skill in the art to modify Childs, as modified, to include the push handles of Stryker in order to allow the push handles to be easily grasped by the caretaker but out of the way of the patient when not in use. 
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Roberts (US Patent Application Publication 20170143565) in view of Stryker (US Patent 5069465) in view of Fromson (US Patent 5544376).
Regarding claim 4, Childs, as modified, does not teach the handset further includes a button operatively associated with a -5-Attorney Docket No.: SCHRT-004Cmemory feature operative for storing a specific position of the at least one electrically actuated telescoping column relative to the gurney chassis. Fromson teaches the handset further includes a button operatively associated with a memory feature operative for storing a specific position of the at least one electrically actuated telescoping column relative to the gurney chassis (Column 1; line 57-Column 2; line 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lifts of Childs, as modified, to have user pre-set features in order to allow a user to easily shift between known desired positions.
Regarding claim 5, Childs, as modified, teaches the at least one electrically actuated telescoping column (Figure 2; as shown). Childs, modified, does not teach the memory feature is operative to enable positioning of the electrically actuated wheeled stretcher system to the specific position of the at least one electrically actuated telescoping column. Fromson teaches the memory feature returns the electrically actuated wheeled stretcher system to the specific position of the at least one electrically actuated telescoping column (Column 1; line 57-Column 2; line 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lifts of Childs, as modified, to have user pre-set features in order to allow a user to easily shift between known desired positions. 
Regarding claim 6, Childs, as modified, does not teach the specific position is stored in a memory by pressing the button for a predetermined period of time. Fromson teaches the specific position is stored in a memory by pressing the button for a predetermined period of time (Column 1; line 57-Column 2; line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifts of Childs, as modified, to have user pre-set features in order to allow a user to easily shift between known desired positions.
Claim 7-10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Roberts (US Patent Application Publication 20170143565) in view of Stryker (US Patent 5069465) in view of Elliott (US Patent 10052249).
Regarding claim 7, Childs, as modified, teaches a plurality of casters mounted to the gurney chasses (Figure 1; at 58, 60). Childs, as modified, does not teach at least one electrically actuated brake in operative communication with at least one of the plurality of casters and operative to apply a braking force on the at least one of the plurality of casters. Elliott teaches at least one electrically actuated brake in operative communication with at least one of the plurality of casters and operative to apply a braking force on the at least one of the plurality of casters (Column 11; lines 53-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Childs, as modified, to include electrically operable brakes as in Elliott in order to allow the user and caregiver to easily operate the braking system from various locations and positions.
Regarding claim 8, Childs, as modified, does not teach the electrically actuated brakes are actuatable by a button on the handset. Elliott teaches the electrically actuated brakes are actuatable by a button on the handset (Column 11; lines 53-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Childs, as modified, to include electrically operable brakes as in Elliott in order to allow the user and caregiver to easily operate the braking system from various locations and positions.
Regarding claim 9, Childs, as modified, does not teach the electrically actuated brakes are actuatable by applying pressure to a plate on one of the plurality of casters. Elliott teaches the electrically actuated brakes are actuatable by applying pressure to a plate on one of the plurality of casters (Figure 15; the knob on the bottom left is a manual brake lever, which is attached to each caster). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Childs, as modified, to include electrically operable brakes as in Elliott in order to allow the user and caregiver to easily operate the braking system from various locations and positions.
Regarding claim 10, Childs, as modified, teaches casters coupled to the gurney chassis (Figure 1; 58 and 60). Childs, as modified, does not teach each caster including a brake. Elliott teaches casters coupled to the gurney chassis, each caster each including a brake (Column 11; lines 53-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Childs, as modified, to include electrically operable brakes as in Elliott in order to allow the user and caregiver to easily operate the braking system from various locations and positions.
Regarding claim 14, Childs, as modified, does not teach a battery monitor in operative communication with the battery. Elliot teaches a battery monitor (Column 11; line 61 - Column 12; line 17) in operative communication with the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Childs, as modified, to include a battery monitor as in Elliott to make the user aware of necessary charging or replacement of the battery. 
 Regarding claim 15, Childs, as modified, does not teach the battery monitor includes a plurality of LED lights. Elliot teaches the battery monitor includes a plurality of LED lights (Column 11; line 61- Column 12; line 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Childs, as modified, to include a battery monitor as in Elliott to make the user aware of necessary charging or replacement of the battery.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US Patent Application Publication 20170143565) in view of Roberts (US Patent Application Publication 20170143565) in view of Stryker (US Patent 5069465) further in view of Ladislav (US Patent 8746710).
Regarding claim 13, Childs, as modified, does not teach the wheel is moveable relative to the gurney chassis between a raised position and a lowered position. Ladislav teaches the wheel is moveable relative to the gurney chassis between a raised position and a lowered position Column 3; lines 20-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Childs, as modified, to be moveable in order to allow for easy manual pushing of the bed while also allowing for electronic driving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673